FILED
                            NOT FOR PUBLICATION                             MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BALTAZAR GONZALEZ,                                No. 10-70780

              Petitioner,                         Agency No. A073-945-580

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                       **
                            Submitted March 8, 2010


Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Baltazar Gonzalez, a native and citizen of Mexico, petitions for review of the

decision of the Board of Immigration Appeals affirming the immigration judge’s

denial of petitioner’s motion to reconsider the underlying decision which granted

Gonzalez’s application for voluntary departure.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Gonzalez alleges that the BIA erred in denying his motion to reconsider

because his attorney did not become aware of preexisting case law- which would

have made petitioner eligible for cancellation of removal relief - until after the

initial IJ decision.

       Gonzalez did not seek cancellation relief at his hearing before the IJ, and the

IJ granted petitioner voluntary departure which was the only form of relief

requested by Gonzalez. Because Gonzalez’s motion lacked any allegations of error

in the initial decision, Gonzalez’s motion to reconsider did not raise proper

grounds for reconsideration. See 8 C.F.R. § 1003.23. The BIA did not abuse its

discretion when it denied Gonzalez’s motion to reconsider because the motion was

solely based on a new legal argument, and a new form of relief, that could have

been raised in the initial IJ hearing. See Doissant v. Mukasey, 538 F.3d 1167,

1170-71 (9th Cir. 2008); Mohammed v. Gonzales, 400 F.3d 785, 792 n.8 (9th Cir.

2005) (“a motion to reconsider does not present new law or facts, but rather

challenges determinations of law and fact made by the BIA”).

       PETITION FOR REVIEW DENIED.




                                           2                                     10-70780